Exhibit 99.1B HAINAN JIEN INTELLIGENT ENGINEERING CO., LTD FINANCIAL STATEMENTS DECEMBER 31, 2008 and 2007 Contents Page Reports of Independent Registered Public Accounting Firms 1-2 Financial Statements: 3 Balance Sheets as of December 31, 2008 and 2007 4 Statements of Operations for the Years Ended December 31, 2008 and 2007 5 Statements of Shareholders’ Equity for the Years Ended December 31, 2008 and 2007 6 Statements of Cash Flows for the Years Ended December 31, 2008 and 2007 7-15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Hainan Jien Intelligent Engineering Co., Ltd. We have audited the accompanying balance sheet of Hainan Jien Intelligent Engineering Co., Ltd. (“the Company”) as of December 31, 2008, and the related statements of operations and comprehensive income, stockholders’ equity and cash flows for the year then ended. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We have conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2008, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States. /s/ Morison Cogen, LLP Bala Cynwyd, Pennsylvania November 16, 2009 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders of Hainan Jien Intelligent Engineering Co. Ltd. We have audited the balance sheet of Hainan Jien Intelligent Engineering Co.
